448 F.2d 1397
71-2 USTC  P 9717, 72-1 USTC  P 9236
ESTATE of Shirley MORGAN, Deceased, Margaret Morgan,Administratrix, etc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Clifford M. PEDERSEN and Thelma Pedersen, Petitioners-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
Nos. 25534, 25535.
United States Court of Appeals,Ninth Circuit.
Oct. 21, 1971.

Carleton D. Powell (argued), Meyer Rothwacks, Crombie J. D. Garrett, Carolyn R. Just, Dept. of Justice, Lee A. Jackson, Acting Asst. Atty. Gen., Washington, D. C., for respondent-appellant.
Jerry H. Robinson (argued), Keith B. Betzina, Julian N. Stern, of Heller, Ehrman, White & McAuliffe, San Francisco, Cal., for petitioners-appellees.
Before DUNIWAY and KILKENNY, Circuit Judges, and THOMPSON, District Judge.*
PER CURIAM:


1
Appeal from the decision of the Tax Court which is reported at 52 T.C. 478.  We are of the Opinion that the decision should be affirmed for the reasons stated in the opinion of the Tax Court.  See also Minot Fed. Sav. & Loan Assn. v. United States, 8 Cir., 1970, 435 F.2d 1368.


2
Affirmed.



*
 Honorable Bruce R. Thompson, United States District Judge, District of Nevada, sitting by designation